Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION

					Claim Objections
The following is a list of claim objections
In claim 1:
Claim one should use colon (:) after the word comprising to separate the preamble and body of the claim.
“the DC-DC stage” lacks antecedent basis.
“in an interleave or multi-channel configuration” is unclear regarding what in an interleave or multi-channel configuration. The Applicant should define in claim 1 what in an interleave or multi-channel configuration.
“the configuration of the one or more channel” lacks antecedent basis
“can be” is not a positive of the invention, “can be”  just mean may be implemented or may not be implemented,  “can be” should be deleted  and replaced with definite terms such as “to be” or “is” or “are”, accodingly
“the current” lacks antecedent basis.
“them” as presented is unclear regarding what them is referring to, what “them” represent, “them” should be deleted  from the claim language and replaced with appropriate terms.

In claim 2:
“can be” is not a positive of the invention, “can be”  just means may be implemented or may not be implemented,  “can be” should be deleted  and replaced by definite terms such as “to be” or “is” or “are”

In claim 3:
The phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d),  and/or it is unclear whether the limitations following the phrase are actually being implemented in the invention; also "such as" does not indicate whether or not an action is actually performed; “such as" should be deleted and replaced with definite terms.
The phrase "or the like" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d),  and/or it is unclear whether the limitations following the phrase are actually being implemented in the invention; also "or the like" does not indicate whether or not an action is actually performed; "or the like" should be deleted and replaced with definite terms.
“can be” is not a positive of the invention, “can be”  just means may be implemented or may not be implemented,  “can be” should be deleted  and replaced  by definite terms such as “to be” or “is” or “are”

In claim 4:
	1.	“the AC terminal” lacks antecedent basis.
	2.	The limitation “carried out in an unconventional way, since the DC…” as presented is unclear regarding how conventional and unconventional is defined, limitation “unconventional way, since” should be deleted and claim 3 should be amended for clarity regarding this limitation
	3.	“the series connection” lacks antecedent basis.
	4.	“the positive terminal” lacks antecedent basis.
	5.	“the input voltage” lacks antecedent basis.
	6.	The first occurrence of  “the battery” lacks antecedent basis.
	7.	“the partial voltage” lacks antecedent basis.
	8.	“of the transformerless partial power”  should be changed to “of the transformerless partial power converter”  

In claim 5:
	1.	“the partial voltage” lacks antecedent basis.
	2.	“the battery” lacks antecedent basis.

In claim 6:
	1.	“the charging  process” lacks antecedent basis.
2.	“the partial voltage” lacks antecedent basis.
	3.	“the sum” lacks antecedent basis.
	4.	“the different” lacks antecedent basis.
	5.	“the duty cycles” lacks antecedent basis.
	6.	Acronym “PWM” should be spelled out, i.e. “pulse width modulation (PWM)”

In claim 7:
	1.	The first occurrence of  “the partial voltage” lacks antecedent basis.
	2.	“the partial voltage regulator” lacks antecedent basis.
	3.	“Its” as presented is unclear what “its” is referring to, what “its” represents, “its” should be deleted from the claim language and replaced with appropriate terms
	4.	“the current loop” lacks antecedent basis.

In claim 8:
	1.	“the control system” lacks antecedent basis
	2.	“the conventional cascade control architecture” lacks antecedent basis.
	3.	“the quantity mentioned above” lacks antecedent basis, should be deleted and replaced with appropriate phrases.
	4. 	“their” as presented is unclear what “their” is referring to, what “their” represents,  “their” should be deleted from the claim language and replaced with appropriate terms.
5.	“the reference signal” lacks antecedent basis.
6.	“this control loop” is unclear regarding what loop, first loop or second loop.
7.	“the battery management system” lacks antecedent basis.
	8.	“the selected charge profile” lacks antecedent basis.
	9.	the limitation “ which in this case is the constant current (CC) - constant voltage (CV) method” as presented is unclear regarding what case is this case and “the constant current (CC) - constant voltage (CV) method” lacks antecedent basis.
10. 	The first occurrence of  “the partial voltage” lacks antecedent basis.
	11.	“Its” as presented is unclear what “its” is referring to, what “its” represents, “its” should be deleted from the claim language and replaced with appropriate terms
	12.	“the reference” and the “the partially ratio” lack antecedent basis.
	13.	“the proposed control system” lacks antecedent basis.
14.	The limitation “defines the amount of power that the transformerless partial power converter processes” should be changed to “defines [[the]] an amount of power that the transformerless partial power converter [[processes]] operates”
	15.	“the sum” and “the difference duty cycles” lack antecedent basis
	16.	“the activation signals” lacks antecedent basis.
	17.	The first occurrence of  “the battery” lacks antecedent basis.
	18.	“d1” and “d2” as presented are unclear regarding what are “d1” and “d2” are referring to, what “d1” and “d2” represent.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Frost (US 2015/0162840)
INSOFAR THE LIMITATIONS ARE UNDERSTOOD AND GIVEN BROADEST REASONABLE INTERPRETAIONS
Regarding claim 1, the prior art discloses:
A transformerless partial power converter (PPC) for the DC-DC stage (see transformerless DC-DC converter in par 6) of rapid-charging stations of electric vehicles (par 4, 216, 265), CHARACTERIZED in that it comprises one or more switching H-bridge channels (see fig 4(a), fig 5, fig 11, fig 13, fig 14(c)), wherein one or more said switching H-bridge is formed by forced commutation semiconductors Sa1, Sa2, Sa3, and Sa4 (S1, S2, S1p, S2P in fig 4(a), fig 5, fig 11, fig 13, fig 14(c)), with a DC link floating capacitor C (see capacitor C) , a bypass diode D (fig 4(a), fig 5, fig 11, fig 13, fig 14(c)), and an output inductor L (see inductor L in fig 4(a), fig 5, fig 11, fig 13, fig 14(c)), in an interleaved or multi-channel configuration, wherein the configuration of the one or more channels can be replicated to be connected in parallel and to be able to divide the current handled by each one of them (the bridge inherently can be replicated/duplicate for individual application/power/switching/stages need).
(Claim 2) CHARACTERIZED in that the forced commutation semiconductors Sa1, Sa2, Sa3, and Sa4, can be insulated gate bipolar transistors (par 10, 56, 58, 103-104, 107, 109, 116, 118, 141, 156, 216)
(Claim 3) CHARACTERIZED in that the bypass diode D can be replaced by an active semiconductor device such as an IGBT, a metal-oxide-semiconductor field effect transistor, or the like (see one or more of par 10, 54, 56, 58, 90-91, 104, 107, 116, 156, 216,  fig 4(a), fig 5, fig 11, fig 13, fig 14(c))
(Claim 4) CHARACTERIZED in that the connection of the switching H-bridge cells is carried out in an unconventional way, since the DC link floating capacitor C is connected to the AC terminals (par 42-43, 78, 173, 199) while the DC terminals of the switching H-bridge are used to make the series connection between the positive terminal of the input voltage Vd and the output inductor L (fig 4(a), fig 5, fig 11, fig 13, fig 14(c))
, the output inductor L is connected between the output of the H-bridge and the positive terminal of the voltage of the battery to be charged (fig 4(a), fig 5, fig 11, fig 13, fig 14(c)), thereby regulating both the partial voltage V of the transformerless partial power and the output current IL that is injected into the battery to be charged (fig 4(a), fig 5, fig 11, fig 13, fig 14(c))
(Claim 5) CHARACTERIZED in that the switching H-bridge cell is operated in such a way that the partial voltage V is added or subtracted from Vd to establish the voltage of the output inductor L and, therefore, it allows to regulate the current that is injected into the battery to be charged (fig 4(a), fig 5, fig 11, fig 13, fig 14(c))
(Claim 6) CHARACTERIZED in that, in order to regulate the charging process, both the partial voltage V of the floating capacitor C and the output current IL must be controlled, wherein these two variables are related to the sum and the difference in the duty cycles of the switching H-bridge, which operates with a bipolar PWM method (fig 8, 10, 12, 16-23, 27-28).
(Claim 7) CHARACTERIZED in that, in order to reduce the relationship between the partial voltage V and the output current IL a control system is designed that imposes a slow dynamics for changes in the partial voltage V for which a significantly smaller closed loop bandwidth is chosen compared to the current loop; thus, the slow dynamics is compensated by the partial voltage regulator V and its influence in steady state is eliminated (fig 4(a), fig 5, fig 11, fig 13, fig 14(c))


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if:
a.	All the claim objections set forth in this office action are overcome; and
b.	Rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851